Citation Nr: 1548117	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  10-05 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for status post fracture, left tibia with left knee injury, prosthetic reconstruction of medial collateral ligament and left lateral collateral ligament repair with persistent ligamentous instability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to August 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The RO in Detroit, Michigan, has current jurisdiction.

In April 2014, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In May 2014, the Board granted an increased rating of 40 percent for the Veteran's left knee disability, and remanded the claim for a TDIU for further development.  The Veteran appealed the Board's decision on the claim for the left knee disability to the United States Court of Appeals for Veterans Claims (Court). 

In November 2014, the Court vacated the May 2014 Board decision to the extent that a rating in excess of 40 percent was denied, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).


The claim of entitlement to service connection for a lumbar spine disorder has been added to the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board reviewed the Veteran's electronic records (Virtual VA and Veterans Benefits Management System (VBMS)) prior to rendering a decision.

In May 2014, the Board referred a claim for an effective date earlier than October 15, 1998, for the assignment of a 30 percent disability rating for status post fracture, left tibia with left knee injury, prosthetic reconstruction of medial collateral ligament and left lateral collateral ligament repair with persistent ligamentous instability, to include as due to clear and unmistakable error (CUE) in the April 1984 rating decision.  The claim has still not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The development ordered by the Board in May 2014 on the claim for a TDIU has not been completed, and the case must be remanded to ensure substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The VA examination ordered by the Board has not been conducted, and the RO has not readjudicated the claim, including on an extraschedular basis under 38 C.F.R. § 4.16(b).  While an updated VA examination was conducted for the Veteran's left knee disability in October 2014, the examiner's findings regarding employability do not respond to the Board's May 2014 inquiries. 
The Board's May 2014 decision was vacated, in part, due to the Court's finding that the Board failed to provide an adequate statement of reasons and bases as to why the left knee claim should not be referred for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), citing evidence indicating marked interference with employment.  Also citing Brambley v. Principi, 17 Vet. App. 20 (2003), the Court found that the Board failed to explain how the record was adequate to conclude that referral for an extraschedular rating was not warranted given that the TDIU claim was remanded for further development.  On remand, the left knee claim should be referred for extraschedular consideration.   

With regard to the claim for service connection for a lumbar spine disorder, in July 2015, the Veteran submitted a timely notice of disagreement (NOD) in response to a November 2014 rating decision that denied the claim.  VBMS Entries November 21, 2014 & July 9, 2015.  As the Agency of Jurisdiction (AOJ) did not issue a statement of the case (SOC) on the claim, it must be remanded to the AOJ for this development.  38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran a SOC on the issue of entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected left knee disability.  The Veteran must be advised that for the Board to have jurisdiction in this matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran submit a timely substantive appeal, the matter must be returned to the Board for appellate review.

2.  The RO/AMC must first determine if any further factual development is required as to the claim for an increased rating for the left knee disability.

Then, schedule the Veteran with an examination to determine the effect of his service-connected left knee disability on his ability to obtain and maintain substantially gainful employment.

The examiner should expressly describe what types of employment activities are limited because of his service-connected disability(ies).  The examiner should also describe what type(s) of employment, if any, is feasible given the functional impairment of the Veteran's disabilities. 

The examiner must provide an opinion as to whether the Veteran's service-connected disability(ties), either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

The examiner's attention is drawn to the following:

* Statements made by the Veteran, including at the April 2014 hearing, that he is unable to work as a result of his service-connected left knee disability.  The record indicates that the Veteran has an 11th grade eduction but obtained his GED while incarcerated, and has worked in the past as an automobile mechanic.  

* October 2014 VA examiner's finding that the Veteran's left knee disability impacts his ability to work.  The examiner stated that the Veteran's ability to bend the knee is limited, as is his ability to use stairs and ladders without a brace.  His ability to lift with bent knees is also limited.  The brace will limit flexion to 90 degrees.

* Records from the Social Security Administration received by VA in November 2014, showing the Veteran's entitlement to disability benefits based on discogenic and degenerative disorders of the back, and a muscle/ligament disorder and fascia.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Refer the issue of entitlement to an increased rating for the left knee disability on an extraschedular basis to the Director, Compensation Service, for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  

Based on the results of the VA examination, also consider referring the issue of entitlement to a TDIU on an extraschedular basis to the Director, Compensation Service, for consideration of an extraschedular evaluation under 38 C.F.R. § 4.16(b).  

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU must be readjudicated - including, if warranted, any adjustments in the Veteran's service-connected rating for his left knee disability which must then be readjudicated.  

If the percentage requirements for a TDIU under 4.16(a) are not met for the entire appeal period (currently, the Veteran's combined rating is 30 percent from October 15, 1998), the RO/AMC must consider the claim on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) as applicable.  

In readjudicating the claim for the left knee disability, the RO/AMC must consider whether separate ratings are warranted, including for arthritis under 38 C.F.R. § 4.71a,  Diagnostic Code 5003.

If the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






